DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Matsumoto (US 2019/0126404), Tsukamoto et al. (US 6,617,544) and Inoue et al. (US 7,173,213).  The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 1, wherein the treatment head is moveable by rotation of the first motor, the first linkage assembly comprising a surface portion, wherein the surface portion limits a degree of rotation of the first motor, the first linkage assembly comprising a first leg having an inner side and a second leg having an inner side, wherein the inner sides limit a degree of rotation of the first motor by connecting with a post, wherein the surface portion is the inner side.

   	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 19, wherein the first linkage assembly comprises a frame having a first opening and a second opening for attachment to the treatment head assembly, and the second linkage assembly comprises a first arm and a second arm, wherein the first arm is rotatably attached to the second arm and the first arm has an opening for attachment to the treatment head assembly.
 	The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 28, a second linkage assembly connected to the second motor and the treatment head assembly, wherein the treatment head is moveable by rotation of the second motor, wherein the first linkage assembly comprises a frame having a first opening and a second opening for attachment to the treatment head assembly, and the second linkage assembly comprises a first arm and a second arm, wherein the first arm is rotatably attached to the second arm and the first arm has an opening for attachment to the treatment head assembly.

Examiner’s Comment
 	(1) the amendment to claims overcome 35 USC 103 rejections. Thus, 35 USC 103 rejections have been withdrawn. 


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761